Citation Nr: 0401804	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disability.  

2.  Entitlement to service connection for a claimed bilateral 
ankle disability.  

3.  Entitlement to service connection for a claimed bilateral 
arch disability.  

4.  Entitlement to an initial compensable rating for the 
service-connected tension headaches.  

5.  Entitlement to an initial compensable rating for the 
service-connected left shoulder disability.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from October 1990 to 
December 1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 RO decision, which denied service 
connection for a low back disability, a bilateral ankle 
disability, and a bilateral arch disability, and which 
granted service connection and noncompensable ratings for 
tension headaches and a left shoulder disability, effective 
in December 1993.  

The veteran appeals for service connection for the low back, 
bilateral ankle, and bilateral arch disabilities, and for 
higher ratings for the tension headaches and left shoulder 
disability.  

The appeal is before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  

(The Board notes that the issues of service connection for 
claimed low back and right ankle disabilities and a 
compensable rating for a left shoulder disability will be the 
subject of the remand that follows the decision hereinbelow.  
As to those issues, the appeal is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his 
part.)  



FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently has a left ankle disability that is related 
to any event in active service.  

2.  There is no competent evidence of record showing that the 
veteran currently has a bilateral arch disability that is 
related to any event in service; the medical evidence notes 
pain to palpation of the feet but without identifying any 
underlying condition.  

3.  The veteran's service-connected tension headaches occur 
every couple of weeks, are relieved by over-the-counter 
medication, and are not shown to be incapacitating.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a left ankle disability 
due to injury or disease that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 
C.F.R. § 3.303 (2003).  

2.  The veteran is not shown to have a bilateral arch 
disability due to injury or disease that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002); 38 C.F.R. § 3.303 (2003).  

3.  The criteria for the assignment of a compensable rating 
for the service-connected tension headaches are not met.  38 
U.S.C.A. §§ 1155, 5105, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.124a including Diagnostic Code 8100 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from October 1990 to 
December 1993.  

The service medical records show that, on a March 1990 
physical examination for enlistment purposes, the veteran was 
evaluated as normal.  On a March 1990 Report of Medical 
History, the veteran reported that he had sustained a 
fracture of the right ankle in early January 1990 and that he 
had had no other foot problems.  In an October 1990 statement 
the veteran indicated that he was in good health.  In 
November 1991, he was seen with complaints of injury to the 
right foot.  The assessment was that of contusion.  

In May 1992, the veteran complained of pain in the arch of 
his left foot for one and a half weeks, which he felt when 
walking, running, or bearing normal weight.  He denied any 
injury to the foot.  There was slight tenderness to palpation 
on the medial portion of the left foot.  X-ray studies were 
negative for fracture, dislocation, and bony or soft tissue 
abnormality.  The assessment was soft tissue injury.  

In September 1992, the veteran was seen with complaints of 
diarrhea and severe headache.  The assessment was that of 
"viral."  In October 1993, he complained of having headache 
symptoms in relation to a flu complaint.  

On an October 1993 Report of Medical History, the veteran 
indicated that he had frequent headaches and foot trouble.  
He indicated that he had had a broken ankle (presumably the 
right ankle, although he did not specify which ankle) for 
which occasional pain still existed, that he had arthritis in 
his ankles, and that he had pain in his arches, heels, and 
toes.  

On an October 1993 physical examination for separation 
purposes, the veteran's report of pain in the arches, heels, 
toes and ankles was noted.  His head and lower extremities 
were clinically evaluated as normal.  

In December 1993, the Winston-Salem, North Carolina RO 
received the veteran's claims of service connection for 
multiple disabilities, including that of the left ankle, 
bilateral arches, and headaches.   

Documentation in the claims folder indicates that the veteran 
was scheduled for a VA examination but failed to report in 
March 1994.  In an April 1994 letter, the RO informed the 
veteran that his claims were denied because he did not report 
for his scheduled examination and that further action could 
not be undertaken unless he notified the RO of his 
willingness to report for an examination by signing the 
enclosed statement and returning the letter.  

The veteran replied the next month, indicating his 
willingness to appear for an examination.  He also indicated 
that he had relocated to another state.  The claims folder 
was then transferred to the Roanoke, Virginia RO, as the 
veteran lived within its jurisdiction.  At that point nothing 
further was done in regard to the veteran's claims.  

In a letter received by the Roanoke RO in July 2001, the 
veteran indicated his desire to "reopen" the claims in his 
file.  He noted that he had earlier missed an appointment 
because he was out of town and had not received the letter in 
time.  He also indicated that he had relocated to another 
state.  The claims folder was then transferred to the 
Huntington, West Virginia RO, as the veteran lived within its 
jurisdiction.  

In a February 2002 letter, the Huntington RO informed the 
veteran about the Veterans Claims Assistance Act of 2000 
(VCAA) and about its duties under the Act, specifically its 
duty to notify him about his claims and its duty to assist 
him in obtaining evidence for his claims.  

In a March 2002 reply, the veteran stated that he did not 
have any evidence to submit other than his service medical 
records.  He instructed the RO to proceed with his claims.  

In July 2002, the veteran underwent a VA examination.  He 
complained of occasional headaches, mostly in the forehead 
and around the eyes, which lasted for a couple of hours and 
were not incapacitating.  He had pain and other complaints 
referable to the right ankle and indicated that he had no 
pain in the left ankle.  He reported that his arches were 
sore when standing or walking and that the pain was not 
incapacitating.  

On examination, the veteran was normal neurologically, 
including the cranial nerves.  There was some tenderness to 
palpation of the plantar arch on the medial border 
bilaterally.  X-ray studies of both feet were normal.  The 
pertinent diagnoses were those of occasional tension 
headaches, negative examination for arch condition of both 
feet except for pain to palpation, and negative examination 
of both ankles except as to certain stated findings regarding 
the right ankle.  

In a July 2002 decision, the RO denied service connection for 
left ankle disability and a bilateral arch disability, and 
granted service connection and a noncompensable rating for 
tension headaches, effective in December 1993.  

In an October 2002 letter, the veteran notified the RO of his 
disagreement with the July 2002 decision.  With regard to his 
ankle, he stated that jumping from airplanes in service 
caused extreme pressures on his body upon landing.  He 
indicated that he received treatment in service for his 
condition and now had pain in his ankle on a daily basis, 
which prohibited him from running and walking long distances.  

With regard to his bilateral arches, he indicated he had 
problems due to the extensive running, jumping from 
airplanes, and road marches during service.  With regard to 
his headaches, he stated that he explained to the VA examiner 
that they occurred every couple of weeks (not months) and 
required several doses of Advil to relieve.  

On a January 2003 substantive appeal statement, the veteran 
reiterated his contentions with regard to his claims.  


II.  Analysis

A.  VCAA

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the issues 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision in July 2002; Statement of the Case (SOC) in 
January 2003; and in a February 2002 letter, the RO has 
notified him of the evidence needed to substantiate his 
claims of service connection for left ankle and bilateral 
arch disabilities and tension headaches.  

Specifically, in the Rating Decision and SOC, the RO provided 
the veteran with the regulatory principles relating to 
service connection and notified the veteran of the evidence 
it considered.  The RO also explained essentially what the 
evidence must show to establish service connection for the 
claimed disabilities.  

Further, in the February 2002 letter, the RO informed the 
veteran about the VCAA and the duties of VA under the Act.  
That is, the RO notified the veteran of what the evidence 
must show to establish entitlement to service connection, 
what information and evidence was needed from him, what he 
could do to help with his claims, and what specifically VA 
would do to assist him to obtain evidence for his claims of 
service connection.  

As such, the RO has notified the veteran of what evidence he 
was responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board further notes that as for the veteran's claim for a 
compensable rating for tension headaches, VA is not required 
to provide notice of the information and evidence necessary 
to substantiate that issue under the circumstances of this 
case.  See VAOPGCPREC 8-2003 (December 22, 2003).  

Here, the issue of a compensable rating for headaches was 
first raised in an October 2002 Notice of Disagreement (NOD) 
submitted in response to the notice of the July 2002 RO 
decision that granted the veteran's claim for service 
connection for headaches - a claim for which VA had already 
notified the claimant of the information and evidence 
necessary to substantiate the claim (i.e. via the February 
2002 RO's VCAA letter).  

VA's General Counsel has noted that if, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives an NOD that raises a new 
issue, section 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 
(December 22, 2003).  

In this case, after the veteran submitted an NOD raising the 
issue of a higher rating for the newly granted award of 
service connection for headaches, the RO issued an SOC in 
January 2003.  That SOC nevertheless did furnish the veteran 
information necessary to substantiate the newly raised issue 
of a higher rating in that it provided the veteran with the 
criteria he would need to meet to obtain a compensable 
rating.  

As to its duty to assist, the RO has also made reasonable 
efforts to assist the veteran in obtaining evidence for his 
claim, to include obtaining his service medical records and 
arranging for the veteran to undergo an examination.  
Additionally, the RO has provided the veteran with the 
opportunity for a hearing, but he declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  


B.  Service Connection for Claimed Left Ankle and Bilateral 
Arch Disabilities

The veteran claims that service connection for left ankle and 
bilateral arch disabilities are warranted.  He maintains that 
jumping from airplanes in service caused extreme pressures on 
his body upon landing and that he now has pain in his ankle 
on a daily basis, which prohibits him from running and 
walking long distances.  He alleges that problems with his 
arches are due to the extensive running, jumping from 
airplanes, and road marches during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A review of the service medical records shows that there was 
a contusion of the right foot in November 1991 and complaints 
of pain in the left arch in May 1992 (X-ray studies were 
negative).  Although he complained of having arthritis in his 
ankles and pain in his arches at the time of his October 1993 
separation physical examination, his lower extremities were 
clinically evaluated as normal.  

The only post-service of record is the July 2002 VA 
examination report.  On that examination, which was conducted 
more than eight years after the veteran's December 1993 
discharge from service, there was a negative examination as 
to the left ankle and a negative examination as to the 
bilateral arch condition except for pain to palpation.  

In careful consideration of the veteran's contentions as well 
as his medical records, the Board finds that there is no 
competent evidence to show that the veteran has a current 
left ankle disability or bilateral arch disability that is 
due to disease or injury incurred in or aggravated by 
service.  

The July 2002 VA examiner stated that the veteran's left 
ankle examination was normal.  VA law and regulations require 
that for service connection to be established there must be a 
disability incurred or aggravated during service.  Without 
evidence of a present disability, there can be no grant of 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The VA examiner also reported that the veteran's examination 
was negative for a bilateral arch disability except for pain 
to palpation.  This diagnosis cannot constitute a current 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted"); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  

After carefully reviewing all the medical evidence, it is the 
Board's judgment that there is no currently demonstrated left 
ankle or bilateral arch disability due to disease or injury 
that was incurred in or aggravated by service.  Without 
evidence of a present disability, there can be no grant of 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Although the veteran asserts that he currently has left ankle 
and arch disabilities that had their onset during service, 
he, as a lay person, is not competent to offer an opinion as 
to such questions of medical diagnosis or causation as 
presented in this case.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).  

As the preponderance of the evidence is against the veteran's 
claims for service connection for claimed left ankle and 
bilateral arch disabilities, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


C.  Higher Rating for the Service-Connected Tension Headaches

The veteran claims that he is entitled to a compensable 
rating for his service-connected tension headaches.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The veteran's service-connected tension headaches are 
currently assigned a no percent rating under Diagnostic Code 
8100.  

Under Code 8100, migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating.  
Migraines with characteristic prostrating attacks occurring 
on an average once a month over last several months warrant a 
30 percent rating.  Migraines with characteristic prostrating 
attacks averaging one in 2 months over last several months 
warrant a 10 percent rating.  Migraines with less frequent 
attacks warrant a no percent rating.  

After carefully reviewing the claims file, the Board 
concludes that the veteran's tension headaches do not meet 
the criteria for the assignment of a higher rating (i.e., 10 
percent rating).  

The service medical records show that at the time of his 
separation physical examination in October 1993, the veteran 
reported that he had had frequent headaches, although service 
records show complaints of headaches on a couple of occasions 
in relation to seeking treatment for other conditions.  

Post-service, the only medical evidence of headaches consists 
of the July 2002 VA examination, when the veteran reported 
occasional headaches, mostly in the forehead and around the 
eyes.  He indicated that they lasted for a couple of hours 
and were not incapacitating.  In comments after his 
examination, the veteran indicated that his headaches 
occurred every couple of weeks and were relieved by several 
doses of Advil.  

The evidence of record does not reflect that the veteran's 
headaches meet the criteria for a compensable rating under 
Code 8100.  That is, there is no competent evidence to show 
that his headaches are marked by prostrating attacks 
averaging one in two months.  While his headaches occur every 
couple of weeks, according to the veteran, they are relieved 
by over-the-counter medication and are not incapacitating.  
Thus, a no percent rating is appropriate for his service-
connected disability.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board concludes that at no time since the 
effective date of service connection in December 1993 have 
the clinical findings shown that the veteran met the criteria 
for a compensable rating.  




ORDER

Service connection for a left ankle disability is denied.  

Service connection for a bilateral arch disability is denied.  

A compensable rating for the service-connected tension 
headaches is denied.  



REMAND

The remaining issues on appeal are service connection for 
claimed low back and right ankle disabilities, and a higher 
rating for a left shoulder disability.  

With regard to the low back, the veteran contends that he has 
a lower back strain that was caused by his duties in the 
military, to include carrying heavy loads during field 
training exercises and road marches and carrying heavy 
parachutes as a member of an airborne unit.  

The service medical records show that in September 1991, the 
veteran was diagnosed with muscle strain in his back, after 
he complained of pain in the lumbar spine after a parachute 
jump.  

In March 1992, he complained of low back pain due to training 
exercises.  The assessment was that of pulled/strain of the 
thoracolumbar fascia.  In April 1993, he complained of pain 
in the lower back secondary to a parachute jump injury.  He 
was reevaluated in May 1993, and the assessment was that of 
L4-L5 paraspinal muscle pull without sprain.  

On his October 1993 separation physical examination, his 
spine was clinically evaluated as normal.  On a Report of 
Medical History at that time, the veteran reported that a 
severe back pain problem still existed.  

On a July 2002 VA examination, the diagnoses included 
occasional lumbosacral strain.  However, the examiner did not 
furnish an opinion with regard to the etiology of the 
lumbosacral strain, particularly whether the strain is 
related to the complaints of low back pain in service many 
years beforehand.  On remand, the RO should arrange for the 
veteran to undergo an examination for that purpose.  

With regard to the right ankle, the veteran contentions are 
the same as those for his claimed low back disability.  He 
also notes that jumping from airplanes caused extreme 
pressure on his body upon landing.  He alleges that he now 
has pain in his ankle on a daily basis that prevents him from 
running and walking long distances.  

The service medical records show that on a March 1990 
physical examination for enlistment purposes, the veteran was 
noted to have had a right ankle fracture in early January 
1990, for which he was casted for four weeks, without 
sequelae.  

In June 1991, it was shown that a right ankle sprain from a 
motor vehicle accident was resolving.  (Private medical 
records dated earlier in June 1991 show that he was treated 
for a right ankle sprain after a dirt bike accident.  The 
records also note at that time that X-ray studies were 
negative and that the veteran had reported fracturing his 
ankle a little over a year previously).  

In August 1991, the veteran continued to complain of right 
ankle pain.  X-ray studies of the right ankle showed a bony 
density associated with the medial malleolus distally that 
may represent an old avulsion fracture, and minimal soft 
tissue swelling over the medial malleolus.  

In June 1993, he complained of right ankle pain among other 
things, and the assessment was right ankle ligament injury.  
In October 1993, he complained of right ankle pain, and the 
assessment was that of questionable right ankle sprain with 
questionable plantar fasciitis.  

On his October 1993 separation physical examination, his 
lower extremities were clinically evaluated as normal.  On a 
Report of Medical History at that time, the veteran reported 
that he had had a broken ankle and that he still experienced 
pain in that joint.  

On a July 2002 VA examination, the diagnoses included history 
of fracture of the right ankle at age 15; X-ray study in 1991 
showed an old avulsion fracture; current X-ray studies showed 
some minimal changes of traumatic arthritis; the examination 
of the ankle was otherwise negative.  

However, the examiner did not furnish an opinion with regard 
to the etiology of the right ankle findings, particularly 
whether they are due to injury incurred in or aggravated 
during service.  On remand, the RO should arrange for the 
veteran to undergo an examination for that purpose.  

With regard to the service-connected left shoulder 
disability, the veteran contends that he is unable to bear 
any weight on his left arm held straight out in front of him 
without his shoulder giving out.  He also indicated that he 
was unable to make circles with his arm extended without his 
shoulder giving out.  

On a July 2002 VA examination, the veteran reported that his 
left shoulder tended to pop out every two months and, before 
it became normal again after a few days, he had problems with 
heavy lifting.  On examination, there was crepitus and full, 
painless range of motion of the shoulder.  X-ray studies 
showed slight separation of the acromioclavicular (AC) joint.  
The assessment was that of chronic AC strain of the left 
shoulder.  

While the examiner reported range of motion findings in 
regard to the left shoulder, it does not appear that the VA 
examiner adequately evaluated the veteran's left shoulder for 
VA rating purposes, particularly in light of DeLuca v. Brown, 
8 Vet. App. 202 (1995), wherein the Court essentially stated 
that range of motion loss due to pain on use or during flare-
ups must be considered in rating a disability.  

Thus, the veteran should be afforded a VA examination that 
adequately portrays -- in terms of the degree of additional 
range of motion loss due to pain on use or during flare-ups 
(see 38 C.F.R. § 4.40) -- the functional loss resulting from 
service- connected disability, as well as consider other 
factors such as weakened movement, excess fatigability, and 
incoordination (as set forth in 38 C.F.R. § 4.45).  See 
DeLuca, supra.  

On remand, any additional treatment records pertaining to the 
low back, right ankle, and left shoulder should be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

In light of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for his 
left shoulder, low back, and right ankle.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of all related medical records.  

2.  Thereafter, the veteran should be 
afforded a VA examination in orthopedics, 
to determine the nature and likely 
etiology of his low back and right ankle 
disabilities, and to ascertain the 
current severity of his service-connected 
left shoulder disability.  The claims 
folder must be made available to the 
examiner in connection with the 
examination.  All necessary testing 
should be done, to include range-of-
motion studies on the left shoulder.

As for the low back, the examiner should 
furnish an opinion as to whether any 
currently present low back disability is 
at least as likely as not etiologically 
related to trauma sustained in service, 
complaints of back pain in service (in 
September 1991, March 1992, April 1993, 
and October 1993), or otherwise 
etiologically related to the veteran's 
period of active service from October 
1990 to December 1993.  As for the right 
ankle disability, the examiner should 
also furnish an opinion as to whether any 
right ankle disability that may have 
preexisted service underwent an increase 
in severity beyond the natural 
progression of the disease during the 
veteran's period of service from October 
1990 to December 1993.  A complete 
rationale should be provided for any 
conclusions reached.  

As for the left shoulder, the examiner 
should state for the record whether it 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the particular service-
connected disability, and, as noted in 
the DeLuca case, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
shoulder is used repeatedly over a period 
of time.  This determination should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  

3.  After the foregoing has been 
completed, the RO should readjudicate the 
issues of service connection for a low 
back disability and right ankle 
disability and of a higher rating for the 
service-connected left shoulder 
disability.  If any benefit sought on 
appeal is not granted, the RO should 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case and a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



